Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 15, 2016

The Court of Appeals hereby passes the following order:

A16D0271. MAYS v. THE STATE.

      Lavester Lee Mays seeks discretionary review of the trial court’s order denying
his motion for a transcript. OCGA §§ 5-6-35; 9-15-2; 42-12-8. In his application,
Mays explains that he has filed a petition for habeas relief in the district court for the
Northern District of Georgia. Generally, to obtain a free transcript, a prisoner is
required to provide some “justification or showing of necessity.” Mydell v. Clerk,
Superior Court of Chatham County, 241 Ga. 24 (243 SE2d 72) (1978). Where the
prisoner seeks a transcript to prosecute a pending or proposed habeas petition, the
prisoner must attach a copy of such petition with the transcript request. Shelby v.
McDaniel, 266 Ga. 215 (465 SE2d 433) (1996). The failure to attach the requisite
petition authorizes the trial court to deny the motion for a transcript. Syms v. State,
250 Ga. App. 177, 178 (1) (550 SE2d 723) (2001).


      Here, because Mays failed to submit a copy of any pending or proposed habeas
petition along with his request to the trial court, the trial court was authorized to deny
his request. Accordingly, Mays’s request for discretionary review of the trial court’s
order is DENIED.
Court of Appeals of the State of Georgia
                                     03/15/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.